In a proceeding under section 330 of the Election Law to declare null and void the primary election held June 28, 1966 for the Democratic party for the office of Representative in Congress and to direct the Board of Elections to cause a new election to be held, petitioner appeals from an order of the Supreme Court, Kings County, entered August 29, 1966, which dismissed the petition. Order affirmed, without costs. While we disagree with the learned Special Term, who credited 498 votes to respondent Kelly despite the fact that the evidence disclosed that they had not been duly enrolled in the Democratic party and thus were not entitled to vote, and while we also disagree as to certain other votes credited to respondent Kelly, we nevertheless find that the total of these irregularities is not sufficient to change the result and to invalidate this primary election. Motion for leave to appeal to the Court of Appeals granted. Beldock, P. J., Christ, Rabin and Hopkins, JJ., concur; Ughetta, J., not voting.